 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of
October 27, 2006 (the “Effective Date”), by and between Weatherford
International Ltd., a Bermuda exempted company (the “Company”), and Jessica
Abarca (the “Executive”).
W I T N E S S E T H:
     Whereas, the Board has previously determined that it is in the best
interests of the Company and its shareholders to retain the Executive and to
induce the employment of the Executive for the long-term benefit of the Company;
     Whereas, the Company desires to employ the Executive on the terms set forth
below to provide services to the Company and its affiliated companies, and the
Executive is willing to accept such employment and provide such services on the
terms set forth in this Agreement;
     Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree:
     1. Certain Definitions.
          (a) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
          (b) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act
          (c) “Board” shall mean the Board of Directors of the Company.
          (d) “Cause” shall mean:
               (i) the willful and continued failure of the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4(d)), after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Executive has not substantially
performed the Executive’s duties, or
               (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
          No act, or failure to act, on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer or of a more senior officer
of the Company or based upon the advice of counsel for the Company (which may be
the General Counsel or other counsel employed by the Company or its
subsidiaries) shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the

 



--------------------------------------------------------------------------------



 




Board called and held for such purpose (after reasonable notice is provided to
the Executive, and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
          (e) “Change of Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
          (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of 20 percent or more of either (A) the then outstanding common
shares of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), excluding any Person who becomes such a Beneficial
Owner in connection with a transaction that complies with clauses (A), (B) and
(C) of paragraph (iii) below;
          (ii) individuals, who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
          (iii) the consummation of a reorganization, merger, amalgamation,
consolidation or similar transaction of the Company or any of its subsidiaries
or the sale, transfer or other disposition of all or substantially all of the
Company’s Assets (a “Corporate Transaction”), unless, following such Corporate
Transaction or series of related Corporate Transactions, as the case may be,
(A) all of the individuals and entities (which, for purposes of this Agreement,
shall include, without limitation, any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity) who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 66 2/3 percent of, respectively, the then
outstanding common shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors (or
other governing body), as the case may be, of the entity resulting from such
Corporate Transaction (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s Assets either directly or through one or more subsidiaries or
entities) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any entity resulting from such Corporate Transaction or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Corporate Transaction) beneficially owns, directly or indirectly,
20 percent or more of, respectively, the then outstanding shares of common stock
of the entity resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the Corporate Transaction and (C) at
least two-thirds of the members of the board of directors (or other governing
body) of the entity resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the approval of such Corporate Transaction;
or

2



--------------------------------------------------------------------------------



 



          (iv) Approval or adoption by the Board of Directors or the
shareholders of the Company of a plan or proposal which could result directly or
indirectly in the liquidation, transfer, sale or other disposal of all or
substantially all of the Company’s Assets or the dissolution of the Company.
          (f) “Company’s Assets” shall mean the assets (of any kind) owned by
the Company, including, without limitation, the securities of the Company’s
direct and indirect subsidiaries and any of the assets owned by such
subsidiaries
          (g) “Disability” shall mean the absence of the Executive from
performance of the Executive’s duties with the Company on a substantial basis
for 120 calendar days as a result of incapacity due to mental or physical
illness.
          (h) “Employment Period” shall mean the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date;
provided, however, that commencing on the date one year after the Effective
Date, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Employment Period shall be automatically
extended so as to terminate three years after such Renewal Date, unless at least
60 days prior to the Renewal Date the Company shall give notice to the Executive
that the Employment Period shall not be so extended.
          (i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (j) “Good Reason” shall mean the occurrence of any of the following:
          (i) the assignment to the Executive of any position, authority, duties
or responsibilities that are not materially consistent with the Executive’s
position (including status, offices and titles), authority, duties or
responsibilities as contemplated by Section 3(a) of this Agreement, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose any action not taken in
bad faith and which is remedied by the Company after receipt of notice thereof
given by the Executive;
          (ii) any failure by the Company to comply with any of the provisions
of this Agreement (including, without limitation, its obligations under
Section 3(a)), other than any failure not occurring in bad faith and which is
remedied by the Company after receipt of notice thereof given by the Executive;
          (iii) any failure by the Company to continue to provide the Executive
with benefits currently enjoyed by the Executive under any of the Company’s
compensation, bonus, retirement, pension, savings, life insurance, medical,
health and accident, or disability plans, or the taking of any other action by
the Company which would directly or indirectly reduce any of such benefits or
deprive the Executive of any fringe benefits or perquisites currently enjoyed by
the Executive;
          (iv) the Company’s requiring the Executive to be based at any office
or location other than as provided in Section 3(a)(i) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the date hereof;
          (v) any purported termination by the Company of the Executive’s
employment;

3



--------------------------------------------------------------------------------



 



          (vi) any failure by the Company to comply with and satisfy Section
10(b) of this Agreement; or
          (vii) following a Change of Control, the giving of notice by the
Company to the Executive that the Employment Period shall not be extended.
     In the event of a Change of Control or other Corporate Transaction in which
the Company’s common shares cease to be publicly traded, “Good Reason” shall be
deemed to exist upon the occurrence of any of the events listed in clauses (i) —
(vii) above and also in the event Executive is assigned to any position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities that are (A) not at or with the publicly-traded
ultimate parent company of the successor to the Company or the corporation or
other entity surviving or resulting from such Corporate Transaction or
(B) inconsistent with the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a).
     For purposes of this Agreement, any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
          (k) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering by the Company of such securities, or
(iv) a corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in the same proportions as their ownership of common
shares of the Company.
          2. Employment Period. The Company hereby agrees that the Company will
continue the Executive in its employ, and the Executive hereby agrees to remain
in the employ of the Company subject to the terms and conditions of this
Agreement during the Employment Period. During the Employment Period, the
Executive may be seconded to the employment of Weatherford U.S., L.P. (or any
other affiliated entity) (the “Seconded Affiliate Company”), but without
prejudice to the Company’s obligations or the Executive’s rights under this
Agreement. The Executive shall carry out his/her duties as if they were duties
to be performed on behalf of the Company. Each Seconded Affiliate Company shall
be subject to all of the obligations and agreements of the Company under this
Agreement and the Company shall be responsible for actions and inactions of the
Seconded Affiliate Company. Any breach or failure to abide by the terms and
conditions of this Agreement by a Seconded Affiliate Company shall be deemed to
constitute a breach or failure to abide by the Company.

4



--------------------------------------------------------------------------------



 



     3. Terms of Employment.
          (a) Position and Duties.
          (i) During the Employment Period, (A) the Executive’s position
(including status, offices, titles, authority, duties and responsibilities)
shall be Vice President — Accounting and Chief Accounting Officer of the Company
and (B) the Executive’s services shall be performed at the Company’s executive
office in Houston, Texas or other locations less than 35 miles from such
location.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities in clause (A), (B), and (C) together do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
          (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive (“Annual Base Salary”), which shall be paid at a monthly rate.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to the Executive prior to
the date hereof and thereafter at least annually; provided, however, that a
salary increase shall not necessarily be awarded as a result of such review. Any
increase in Annual Base Salary may not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase. The term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased.
          (ii) Annual Bonus. The Executive shall be eligible for an annual bonus
for each fiscal year ending during the Employment Period on the same basis as
other executive officers under the Company’s executive officer annual incentive
program. Each such Annual Bonus shall be paid no later than the end of the third
month of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded.
          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
all executive officers of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable

5



--------------------------------------------------------------------------------



 



of those provided by the Company and its affiliated companies for the Executive
under such plans, practices, policies and programs as in effect on the date
hereof. As used in this Agreement, the term “affiliated companies” shall include
any company controlled by, controlling or under common control with the Company.
          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in and shall receive all benefits under welfare benefit and
retirement plans, practices, policies and programs provided by the Company and
its affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to all executive officers of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under than such plans, practices, policies and programs of the
Company and its affiliated companies in effect for the Executive on the date
hereof.
          (v) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to (A) a monthly car allowance and (B) such other fringe benefits
(including, without limitation, payment of club dues, financial planning
services, cellular telephone, mobile email, annual physical examinations,
payment of professional fees and professional taxes and payment of related
expenses, as appropriate) in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive on the date hereof.
          (vi) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive on the date hereof.
          (vii) Vacation. During the Employment Period, the Executive shall be
entitled to at least three weeks paid vacation or such greater amount of paid
vacation as may be applicable to the executive officers of the Company and its
affiliated companies.
          (viii) Deferred Compensation Plan. During the Employment Period, the
Executive shall be entitled to continue to participate in any deferred
compensation or similar plans in which executive officers of the Company and its
affiliated companies participate.
          (c) Termination of Prior Agreements. The Executive acknowledges and
agrees that this Agreement is being executed in replacement of any and all
Employment Agreements existing between the Executive and the Company or its
affiliates (the “Prior Agreements”). As a result, the Executive and the Company
agree that any and all Prior Agreements are hereby terminated and of no further
force and effect.
     4. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 11(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective 30 days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that within the
30-day

6



--------------------------------------------------------------------------------



 




period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. In addition, if a physician selected by
the Executive determines that the Disability of the Executive has occurred, the
Executive (or his representative) may provide the Company with written notice in
accordance with Section 11(b) of this Agreement of the Executive’s intention to
terminate his employment. In such event, the Disability Effective Date shall be
30 days after receipt of such notice by the Company.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive at any time during the Employment Period for Good Reason.
          (d) Notice of Termination. Any termination during the Employment
Period by the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b) of the Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date, in the case of a notice by the Company, shall be not more than 30
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” shall mean:
          (i) if the Executive’s employment is terminated by the Company for
Cause, or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be;
          (ii) if the Executive’s employment is terminated by the Company other
than for Cause, the Date of Termination shall be the date on which the Executive
receives notice of such termination; and
          (iii) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
     5. Obligations of the Company Upon Termination.
          (a) Death, Disability, Good Reason or Other than For Cause. If, during
the Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:
          (i) The Company shall pay to the Executive (or Executive’s heirs,
beneficiaries or representatives as applicable) in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

7



--------------------------------------------------------------------------------



 



          (A) the sum of (1) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the highest Annual Bonus received by the Executive in the
preceding five calendar years and (II) the Annual Bonus that would be payable in
respect of the current fiscal year (and annualized for any fiscal year
consisting of less than 12 months) (such higher amount being referred to as the
“Highest Annual Bonus”) and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, and (3) any compensation previously deferred by the
Executive under any deferred compensation plan sponsored by the Company
(together with any accrued interest or earnings thereon), and any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2) and (3) shall be hereinafter referred to
as the “Accrued Obligations”);
          (B) an amount equal to two times the sum of (i) the highest Annual
Base Salary received by the Executive in the last five years ended prior to the
Termination Date and (ii) the Highest Annual Bonus;
          (C) an amount equal to the total of the employer basic and matching
contributions credited to the Executive under the Company’s 401(k) Savings Plan
(the “401(k) Plan”) and any other deferred compensation plan (excluding the
Company’s ERP (as defined below)) during the 12-month period immediately
preceding the month of the Executive’s Date of Termination multiplied by two,
such amount to be grossed up so that the amount the Executive actually receives
after payment of any federal or state taxes payable thereon equals the amount
first described above; and
          (D) the total value of all fringe benefits received by the Executive
on an annualized basis multiplied by two.
          (ii) For a period of two years from the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and the Executive’s family equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 3(b)(iv) of this Agreement if the Executive’s
employment had not been terminated; provided, however, that with respect to any
of such plans, programs, practices or policies requiring an employee
contribution, the Executive (or Executive’s heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. To the extent that the Executive or the
Executive’s family is precluded from continuing participation in any of the
foregoing plans, programs, practices or policies for any portion of such two
year period, the Executive shall be provided with the after-tax economic
equivalent of the benefits that would have been provided under such plans,
programs, practices and policies for the portion of such two year period in
which the Executive or Executive’s family is unable to participate for the full
period of two years.
          (iii) All benefits and amounts under the Company’s deferred
compensation plan and all other benefit plans (except as specifically provided
for in Section 6(b) below), including all stock options, restricted stock or
other stock-based awards held by the Executive, not already vested shall become
immediately 100% vested and fully exercisable as of the Date of Termination.

8



--------------------------------------------------------------------------------



 



          (iv) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (collectively, the “Other Benefits”).
          (v) If the Executive’s employment is terminated by reason of the
Executive’s death, then Other Benefits (as defined in this Section) shall also
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and its affiliated companies to the estates and
beneficiaries of the executive officers of the Company and such affiliated
companies under such plans, programs, practices and policies relating to death
benefits, if any, in effect on the date hereof or, if more favorable, those in
effect on the date of the Executive’s death.
          (vi) If the Executive’s employment is terminated by reason of the
Executive’s Disability, then Other Benefits (as defined in this Section) shall
also include, without limitation, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable benefits generally provided by the Company and its
affiliated companies to the Executive’s disabled peer executive officers and/or
their families in accordance with such plans, programs, practices and policies
relating to disability, if any, in effect generally on the date hereof or, if
more favorable, those in effect at the time of the Disability
          (b) Cause. If the Executive’s employment is terminated for Cause
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive, other than the obligation to pay to the Executive
(x) his Annual Base Salary through the Date of Termination, (y) the amount of
any compensation previously deferred by the Executive and (z) Other Benefits, in
each case to the extent theretofore unpaid.
          (c) Termination by Executive Other Than for Good Reason. If the
Executive voluntarily terminates his employment during the Employment Period for
any reason other than for Good Reason, the Executive’s employment shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and Other Benefits and the rights provided in Section 6.
In such case, all Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days after the Date of Termination subject to such other
options or restrictions as provided by law.
     6. Other Rights.
          (a) Except as provided herein, nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Except as otherwise provided herein, amounts which are vested benefits, which
vest according to the terms of this Agreement or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement. If the
Executive has any other employment or similar agreement with the Company at the
Date of Termination, the Executive agrees that he shall have the right to
receive all of the benefits provided under this Agreement or such other
agreement, whichever one, in its entirety, the Executive chooses, but not both
agreements, and when the Executive has made such election, the other agreement
shall be superseded in its entirety and shall be of no

9



--------------------------------------------------------------------------------



 




further force and effect. The Executive also agrees that to the extent he may be
eligible for any severance pay or similar benefit under any laws providing for
severance or termination benefits, such other severance pay or similar benefit
shall be coordinated with the benefits owed hereunder, such that the Executive
shall not receive duplicate benefits.
          (b) With respect solely to the Company’s Nonqualified Executive
Retirement Plan (“ERP”), if the Executive’s employment is terminated for any
reason whatsoever, with or without Cause, and no Change of Control has occurred
or is pending, any ERP benefits payable shall only be those that are payable, if
any, under the terms of the ERP as of the Date of Termination.
     7. Full Settlement.
          (a) No Rights of Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
          (b) No Mitigation Required. The Company agrees that, if the
Executive’s employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.
          (c) Legal Fees. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or the Executive of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereto (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).
     8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, if it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax or other tax imposed
by Section 4999 of the Code (and any successor provisions or sections to
Section 4999) or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination shall be made by

10



--------------------------------------------------------------------------------



 




PricewaterhouseCoopers or, as provided below, such other certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by the Company to the
Executive within five days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm, absent manifest error,
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service (the “IRS”) that, if successful, would require the
payment by the Company of the Gross-Up Payment (or an additional Gross-Up
Payment) in the event the IRS seeks higher payment. Such notification shall be
given as soon as practicable, but no later than ten business days after the
Executive is informed in writing of such claim, and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claims;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such costs and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any

11



--------------------------------------------------------------------------------



 



permissible manner, and the Executive agrees to prosecute such contest to
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issues raised by the IRS or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 8(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 8(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Any provision in this Agreement or any other plan or agreement to
the contrary notwithstanding, if the Company is required to pay a Gross-Up
Payment pursuant to the provisions of this Agreement and pursuant to the
provisions of another plan or agreement, then the Company shall pay the greater
of the amount determined pursuant to this Agreement or the amount determined
pursuant to the provisions of such other plan or agreement, but in no event
shall the Company pay amounts pursuant to both provisions.
     9. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies, provided that it shall not apply to information which is or shall
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement), information that is developed
by the Executive independently of such information, or knowledge or data or
information that is disclosed to the Executive by a third party under no
obligation of confidentiality to the Company. After termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provision of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
     10. Successors.
          (a) This Agreement is personal to the Executive and shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the

12



--------------------------------------------------------------------------------



 




benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
          (b) In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, amalgamation, operation of law or
otherwise (including any purchase, merger, amalgamation, Corporate Transaction
or other transaction involving the Company or any subsidiary or Affiliate of the
Company), to all or substantially all of the Company’s business and/or the
Company’s Assets to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change of Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as provided above.
     11. Miscellaneous.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT
OF LAWS. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

          If to the Executive:   Jessica Abarca
515 Post Oak Blvd., Suite 600
Houston, Texas 77027


          If to the Company:   Weatherford International Ltd.
515 Post Oak Blvd., Suite 600
Houston, Texas 77027
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

13



--------------------------------------------------------------------------------



 



          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right to the Executive or the Company may have hereunder, including without
limitation, the right of the Executive to terminate employment for Good Reason
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
          (f) This Agreement constitutes the entire agreement and understanding
between the parties relating to the subject matter hereof and supersedes all
prior agreements between the parties relating to the subject matter hereof,
including, without limitation, the Prior Agreements.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

                  /s/ JESSICA ABARCA       Jessica Abarca             
Weatherford International Ltd.
      By:   /s/ BERNARD DUROC-DANNER         Bernard J. Duroc-Danner       
Chairman, President & Chief Executive Officer     

15